Citation Nr: 0716659	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
arthritis of the cervical spine, for the period from August 
1, 2001, through May 18, 2002.

3.  Entitlement to an initial compensable evaluation for 
arthritis of the cervical spine, from August 1, 2003 to June 
23, 2004. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine, from June 24, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to July 
1984, from October 1987 to July 2001, and from May 2002 to 
July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that denied service connection for degenerative 
disc disease of the lumbar spine.  In addition, the RO 
granted service connection for arthritis of the cervical 
spine, and assigned a noncompensable evaluation for it.  
Based on the receipt of additional evidence, the RO, by 
rating action dated in June 2006, assigned a 10 percent 
evaluation for arthritis of the cervical spine, effective 
June 24, 2005.  


FINDINGS OF FACT

1.  The service medical records from the veteran's first 
period of service show that he was seen on one occasion for 
complaints involving the low back.  This was acute and 
transitory and resolved without residual disability.

2.  The spine was normal on the separation examination in 
March 1984.

3.  Clear and unmistakable evidence shows that the veteran's 
degenerative disc disease of the lumbar spine was present 
prior to his second period of service.

4.  Clear and unmistakable evidence shows that the veteran's 
degenerative disc disease of the lumbar spine was not 
aggravated by service beyond normal progression.

5.  For the period from August 1, 2001, through May 18, 2002, 
the veteran's arthritis of the cervical spine was manifested 
by pain on palpation and halting movements.

6.  For the period from August 1, 2003, to March 11, 2004, 
the veteran's cervical spine had full motion without 
discomfort.

7.  For the period from March 12, 2004, arthritis of the 
cervical spine is manifested by pain and limitation of 
motion.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).

2.  The criteria for a 10 percent evaluation, but  no higher, 
for arthritis of the cervical spine for the period from 
August 1, 2001 through May 18, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242 (effective September 26, 2003; Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

3.  From August 1, 2003 through March 11, 2004, the criteria 
for a compensable evaluation for arthritis of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2002), 5242 
(effective September 26, 2003).  

4.  From March 12, 2004, the criteria for a 10 percent 
evaluation, but no higher, for arthritis of the cervical 
spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2006); Deluca 
v. Brown, 8 Vet. App. 202, 206 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in May 2001 and December 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
VCAA-compliant notice advising the veteran of the evidence 
needed to substantiate his claim for increase was provided in 
May 2005.  Notice pursuant to Dingess was provided in 
November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service department medical 
records, post service VA and private medical records, and the 
reports of VA examinations.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, and post service medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

The Court has held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Board notes that a higher court has clarified the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The service medical records from his initial period of 
service disclose that the veteran was seen in April 1982 for 
complaints of low back pain for more than two months.  He 
said that the pain had its onset after lifting heavy 
furniture.  An examination revealed pain with palpation.  
There was no radiation to the legs.  Straight leg raising was 
good.  There was pain with hyperextension.  The assessment 
was low back pain.  It was reported that X-ray studies of the 
lumbosacral spine were negative.  Medication was prescribed.  
A report of medical history in March 1984, at the time of the 
separation examination, shows that the veteran related a 
history of recurrent back pain.  A clinical evaluation of the 
spine was normal.  

The veteran was admitted to a VA hospital in August 1986 and 
asserted that about five months prior to admission, he was 
lifting heavy boxes and suddenly developed left buttock pain 
radiating to the left posterior calf.  He stated that the 
pain had been intermittent since that time, and was usually 
associated with a tingling sensation in the same 
distribution.  It was reported that a CT scan at a private 
hospital earlier that month revealed a herniated disc at L5-
S1.  It was also noted that the veteran had been performing 
heavy work as a construction worker since April 1986.  The 
diagnosis was herniated disc, L5-S1.

The veteran underwent an L5-S1 microlumbar discectomy when 
hospitalized by the VA from September to October 1986.  

Although it is true, as noted above, that the veteran was 
treated for low back pain during his first period of service, 
the fact remains that this condition was acute and transitory 
and resolved without residual disability.  This conclusion is 
supported by the fact that after being seen in April 1982 for 
complaints referable to the low back, there is no indication 
of any further treatment during that period of service for 
low back complaints.  It must also be noted that there was no 
indication of any abnormality of the low back on the 
separation examination in March 1984.  Moreover, the October 
2004 memorandum from the VA examiner indicated that there was 
nothing to suggest the veteran was having disc problems 
during his first period of service.  Thus, a chronic back 
disorder was not incurred during his first period of service.

The next question is whether the veteran's degenerative disc 
disease of the lumbar spine was present prior to the 
veteran's second period of service.  In Crowe v. Brown, 7 
Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  
In this regard, the Board observes that an entrance 
examination for this period of service is not of record.  
Since such examinations are ordinarily conducted, the Board 
will not hold it against the veteran for the absence of an 
entrance examination.  The Board concludes, accordingly, that 
the presumption of soundness at entrances attaches.

However, the medical evidence of record clearly and 
unmistakably shows that degenerative disc disease of the 
lumbar spine was present prior to service.  It is not 
disputed that the veteran underwent a discectomy in September 
1986 at a VA facility.  In view of the unequivocal evidence 
that the veteran had low back surgery in 1986, the Board 
finds that there is clear and unmistakable evidence that a 
low back disability was present prior to service.

It must now be determined whether the preexisting low back 
disability was aggravated by service.  As discussed above, 
the law and regulation have been clarified, and VA must now 
show by clear and unmistakable evidence that the veteran's 
preexisting disability was not aggravated by his service.  
The Board readily acknowledges that the veteran was seen on a 
number of occasions for treatment for his low back during his 
second period of service.  Left S1 radiculopathy due to 
recurrent L5-S1 disc versus scar was noted in November 1990.  
In addition, it is conceded that a permanent physical profile 
was issued in May 1992.  The veteran was permitted to do 
conditioning drills at his own pace.  The medical condition 
noted was left sacral radicular arachnoiditis.  When seen in 
August 1993, the assessment was lumbar musculoskeletal pain 
of unknown etiology, and history of herniated lumbar disc.  

Of utmost significance are the findings and conclusions based 
on a VA examination in March 2004.  At that time, the 
examiner reviewed the medical records.  During the 
examination, the veteran related that, following the lumbar 
spine surgery in 1986, he was improved for four years, but 
that he subsequently had recurrent problems.  An examination 
revealed that the back appeared normal.  There was some 
increased muscle tightness in the lumbar area.  Movements of 
the lumbar spine were accomplished without discomfort or 
pain.  There was no diagnosis pertaining to the lumbar spine.

In May 2004, the examiner who conducted the March 2004 VA 
examination was requested to provide an opinion concerning 
the veteran's disability of the lumbar spine.  Initially, he 
noted that, other than the one instance in 1982 of treatment 
for low back pain, the veteran had no problems from 1982 to 
1984.  It was indicated that, beginning in 1990, he began to 
have back pain with radiculopathy.  The physician noted that 
there was evidence that the veteran had disc problems in the 
early 1990's, and that he had experienced persistent problems 
since then.  The examiner stated that, despite a negative X-
ray study of the lumbar spine in June 2000, and an 
electromyogram that was negative for radiculopathy, the 
veteran was still having pain that he described as being 
similar to what he had been having in the past.  The examiner 
further related that it was not unusual to have persistent 
pain of that nature following disc surgery.  He opined that 
it was at least as likely as not that the veteran's symptoms 
since 1990 were related to his disc problems, and were a 
continuation of the disc problem that began in 1986.  He 
added that these were present while he was in service and the 
onset of his symptoms in 1990, while the veteran was in 
service.  He stated that there was insufficient evidence that 
the veteran's disc problems began during the period of 
service from 1977 to 1984, and he concluded that it was not 
at least as likely as not that the disc problems began during 
that time, but it was at least as likely as not that such 
problems began some time in 1986.

The RO requested that the physician clarify his opinion.  In 
an October 2004 memorandum, the examiner noted that the 
veteran underwent disc surgery in 1986 as a civilian.  He 
reported that the veteran was not having any problems with 
his back in service prior to this to suggest that he was 
having disc problems during his period of service from 1977 
to 1984.  He noted that the veteran began having symptoms 
suggestive of recurring disc disease in 1990 and that 
magnetic resonance imaging showed scarring around the S1 
nerve root.  The physician asserted that this was a 
complication of disc surgery and was not a problem that arose 
from external influences such as activities associated with 
military service.  He reiterated that the symptoms in 1990 
were a complication of disc surgery in 1986 and were not 
related to or brought on by his subsequent military service.  
He stated that the veteran's lower back problems were related 
to his previous disc problem for which he had surgery in 
1986.  The scarring that developed represents the natural 
history of the problem and is a complication of the previous 
disc surgery and not a complication of outside activities.  
Accordingly, the physician concluded that the veteran's 
lumbar spine condition was not related to his subsequent 
periods of military service.  

The evidence supporting the veteran's claim consists of his 
statements regarding his low back disability.  In contrast, 
the Board concludes that the medical evidence of record is of 
greater probative value, and establishes, by clear and 
unmistakable evidence, that the veteran's preexisting low 
back disability was not aggravated in service.  It is 
apparent that any low back symptoms the veteran experienced 
during service did not constitute an increase in the 
underlying severity beyond the natural progression of his low 
back disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
lumbar spine.

The veteran apparently asserts that he was in the Reserves 
when he injured his low back.  The available evidence fails 
to confirm, however, that the veteran had any period of 
active or inactive duty for training between his first two 
periods of service.  Thus, the evidence does not support a 
grant of service connection on the basis that his low back 
disability was incurred while the veteran was on active or 
inactive duty for training.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for arthritis of the 
cervical spine, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  If the application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under the old rating criteria, a 20 percent evaluation will 
be assigned for moderate limitation of motion of the cervical 
spine.  When the limitation of motion is slight, a 10 percent 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (as in effect prior to September 26, 2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire cervical spine 
warrants a 40 percent evaluation.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent evaluation.  
Forward flexion greater than 15 degrees but not greater than 
30 degrees or the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent evaluation.  
Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of height warrants a 10 percent 
evaluation. Any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).

The issues before the Board are whether a compensable rating 
is warranted for the period from August 1, 2001, through May 
18, 2002; whether a rating in excess of 
0 percent is warranted from August 1, 2003 through June 23, 
2005; and whether a rating in excess of 10 percent is 
warranted from June 24, 2005. 

Turning to the period from August 1, 2001, through May 18, 
2002, the only finding concerning the cervical spine at the 
time of the March 2002 VA examination was that the examiner 
noted the veteran had some facial grimaces and halting 
movements when he palpated along the lower cervical spine.  
An X-ray study revealed slight spurring at the margins of the 
vertebra.  The Board acknowledges that the examination did 
not include the range of motion of the cervical spine.  In 
view of the halting movements noted on palpation, the Board 
concludes, resolving the benefit of the doubt in the 
veteran's favor, that the findings warrant a 10 percent 
evaluation.  There is no basis, however, for a rating in 
excess of 10 percent, as moderate limitation of motion is not 
shown.  

For the period from August 1, 2003 through June 23, 2005, the 
Board notes that when he was examined by the VA on March 3, 
2004, it was reported that the veteran was not having any 
neck symptoms and that he was able to move his neck freely in 
all directions without discomfort.  There is no medical 
evidence shortly before or during the period from August 1, 
2003 to March 11, 2004 indicating the veteran had any pain or 
limitation of motion of neck.  Thus, a compensable evaluation 
is not warranted during this period.  In this regard, the 
Board is permitted to assign staged rating for periods during 
the appeal despite assigning a higher staged rating for a 
prior period.  See O'Connell v. Nicholson, No. 04-1751 (U.S. 
Vet. App. May 7, 2007).

The Board notes that an outpatient treatment report dated 
March 12, 2004 showed the veteran reporting a pinched nerve 
in his neck.  He had intact range of motion but was tender to 
palpation.  Treatment records also reveal complaints of neck 
pain in December 2004.  

The most recent VA examination, conducted in June 2005, 
demonstrated that forward flexion of the cervical spine was 
to 35 degrees, and the combined range of motion was to 185 
degrees.  The examiner specifically noted that the veteran 
had pain with all movements, and that he stopped when the 
pain started.  

The results of the VA examination fall squarely within the 
current rating criteria for a 10 percent evaluation.  
However, the Board will resolve all doubt in favor of the 
veteran, and assign the 10 percent evaluation from March 12, 
2004, the date outpatient records show complaints of neck 
pain. 

However, the evidence does not show a higher evaluation is 
warranted.  In this regard, the evidence does not show muscle 
spasm, weakness, postural abnormalities or fixed deformities.  
His forward flexion exceeded 30 degrees and combined motion 
exceeded 170 degrees. 

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See DeLuca, 8 Vet. App. at 206.  However, the 
ranges of motion reported above included limitation due to 
pain.  Moreover, the examiner noted there was no weakness, 
fatigue, or lack of endurance.  Repetitive motion did not 
increase the limitation of motion.  Thus, the functional 
impairment is adequately compensated by the 10 percent 
evaluation presently assigned. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

A 10 percent evaluation, but no higher, for arthritis of the 
cervical spine for the period from August 1, 2001, through 
May 18, 2002, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

A compensable evaluation for arthritis of the cervical spine, 
from August 1, 2003 through March 11, 2004, is denied.

A 10 percent evaluation, but no higher, for arthritis of the 
cervical spine for the period from March 12, 2004, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


